In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 14-82V
                                    Filed: October 7, 2015

* * * * * * * * * * * * * *                    *       UNPUBLISHED
LAURIS CARLSON,                                *
                                               *       Chief Special Master Dorsey
               Petitioner,                     *
                                               *
v.                                             *
                                               *       Joint Stipulation on Damages;
SECRETARY OF HEALTH                            *       Influenza (Flu) Vaccine; Shortness of
AND HUMAN SERVICES,                            *       Breath; Pharyngeal Swelling; Erythema;
                                               *       Angioedema; Reactive Airway Disease;
               Respondent.                     *       Psychiatric Injury
                                               *
* * * * * * * * * * * * * *                    *

Anne C. Toale, Maglio, Christopher & Toale, Sarasota, FL, for petitioner.
Debra A. Filteau Begley, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On January 29, 2014, Lauris Carlson (“petitioner”), filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Petitioner alleged that an influenza (“flu”) vaccine administered to her on September 18, 2012,
caused her to suffer from shortness of breath, pharyngeal swelling, erythema, angioedema,
reactive airway disease, and psychiatric injury. Petition at 1-2. Petitioner further alleged that she
suffered the residual effects or complications of her vaccine injury for more than six months. Id.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                   1
at 2. On October 6, 2015, the parties filed a stipulation, stating that a decision should be entered
awarding compensation.

       Respondent denies that the flu immunization is the cause of petitioner’s injuries, and
denies or that she experienced her injuries for the sequelae of a vaccine-related injury.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $20,000.00, in the form of a check payable to petitioner, Lauris
       Carlson. This amount represent compensation for all items of damages that would be
       available under 42 U.S.C. § 300-aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2